         Case 2:19-cv-01463-DSC-MPK Document 74 Filed 05/20/20 Page 1 of 10



                            UNITED STATES DISTRICT COURT
                          WESTERN DISTRICT OF PENNSYLVANIA
                                PITTSBURGH DIVISION


    ADAM HEASTER, Individually and For                  Case No. 2:19-cv-01463-MPK
    Others Similarly Situated,
                                                        Jury Trial Demanded
    v.
                                                        FLSA Collective Action
    EQT CORPORATION,
                                                        Rule 23 Class Action



HEASTER’S OPPOSITION TO EQT’S MOTION TO STAY DISCOVERY (DOCS. 59-60)

1.        SUMMARY

          EQT seeks to further delay this case while it attempts to lure the Court down the rabbit hole

in its meritless pending Motion to Compel Arbitration (Docs. 56-57). As explained in Heaster’s

forthcoming Response to EQT’s Motion to Compel Arbitration1 and Motion for Leave to Amend

(Doc. 63), at best EQT might be able to compel an insignificant portion of Heaster’s claim to

arbitration. While Heaster was employed by EQT for approximately nearly a year and a half, Heaster’s

arbitration agreement with Percheron (dated March 22, 2018) covers at most a few weeks at end of

his employment with EQT (Heaster stopped working for EQT in April 2018).2 Even that is unlikely,

since EQT is not a party to the arbitration agreement it hopes to enforce (and neither is EQT

Production for that matter). Further, Heaster “expressly limit[ed] his individual claims to those arising

prior to [the] March 22, 2018” agreement, rendering EQT’s slight chance of sending even some of


1
 Heaster’s Response to EQT’s Motion to Compel Arbitration (Docs. 56-57) is due on May 22, 2020.
See Doc. 58.
2
 Heaster expressly denies that EQT may compel any of Heaster’s claim to arbitration, as EQT (nor
even EQT Production) was a party to the arbitration agreement it now seeks to enforce. Heaster
merely notes that, at best, this agreement may apply prospectively, but whether such application
extends beyond Percheron to EQT (or even EQT Production) is dubious.
                                                    1
      Case 2:19-cv-01463-DSC-MPK Document 74 Filed 05/20/20 Page 2 of 10



Heaster’s claim to arbitration moot, as Heaster is not pursuing these claims. Doc. 73 at ¶ 13.

Accordingly, EQT cannot show the requisite good cause to stay discovery and delay this case. Indeed,

its only basis for a stay is grounded in a dispositive motion that will not dispose of this entire case.

Nor can EQT demonstrate responding to discovery causes it undue burden, especially where, even if

the Court sent this case to arbitration, EQT would nevertheless be required to respond to discovery. The

Court should reject EQT’s delay tactics and deny its Motion to Stay Discovery (Docs. 59-60).

2.      ARGUMENT & AUTHORITIES

        A.      Rule 26 Stay of Discovery Standard.

        “A stay is not a matter of right,” but rather is “an exercise of judicial discretion” whose

propriety “is dependent upon the circumstances of the particular case.” Nken v. Holder, 556 U.S. 418,

426 (2009) (quoting Virginian Ry. Co. v. United States, 272 U.S. 658, 672 (1926)). In determining whether

to grant a stay, courts consider: “(1) whether the stay applicant has made a strong showing that he is

likely to succeed on the merits; (2) whether the applicant will be irreparably injured absent a stay; (3)

whether issuance of the stay will substantially injure the other parties interested in the proceeding; and

(4) where the public interest lies.” Id. (quoting Hilton v. Braunskill, 481 U.S. 770, 776 (1987)); see also

Cessna v. REA Energy Cooperative, Inc., 258 F. Supp. 3d 566, 594 (W.D. Pa. 2017) (citing Coffelt v. Fawkes,

765 F.3d 197, 201 (3d Cir. 2014); Shields v. Zuccarini, 254 F.3d 476, 482 (3d Cir. 2001)). The first two

factors “are the most critical,” and the party requesting the stay must demonstrate more than a “mere

possibility” of relief or irreparable harm. Nken, 556 U.S. at 434-35 (citations omitted). “The party

requesting a stay bears the burden of showing that the circumstances justify an exercise of [the court’s]

discretion.” Id. at 433-34 (citations omitted).

        It is true that “district courts possess broad discretion to manage discovery.” Sempier v. Johnson

& Higgins, 45 F.3d 724, 734 (3d Cir. 1995); see In re Orthopedic Bone Screw Prod. Liab. Litig., 264 F.3d 344,

365 (3d Cir. 2001); N. Am. Commc’ns, Inc. v. InfoPrint Sols. Co., LLC, No. 3:08-CV-288, 2011 WL


                                                     2
      Case 2:19-cv-01463-DSC-MPK Document 74 Filed 05/20/20 Page 3 of 10



4571727, at *2 (W.D. Pa. July 13, 2011) (Gibson, J.). That said, “[m]otions to stay discovery are not

favored because when discovery is delayed or prolonged it can create case management problems

which impede the court’s responsibility to expedite discovery and cause unnecessary litigation

expenses and problems.” Coca-Cola Bottling Co. of Lehigh Valley v. Grol, No. 92-7061, 1993 WL

13139559, at *2 (E.D. Pa. Mar. 8, 1993); see Coyle v. Hornall Brewing Co., No. 08-2797, 2009 WL 1652399,

at *3 (D.N.J. June 9, 2009); In re Plastics Additives Antitrust Litig., No. 03-2038, 2004 WL 2743591, at *7

(E.D. Pa. Nov. 29, 2004) (a court has a responsibility to “keep its docket moving to provide litigants

with a timely and effective resolution of their claims”).

        The party seeking a stay must therefore show “good cause.” Perelman v. Perelman, No. 10-5622,

2011 WL 3330376 at *1 (E.D. Pa. Aug.3, 2011) (“The burden is on the party seeking the stay [of

discovery] to show ‘good cause.’”); Gerald Chamales Corp. v. Oki Data Americas, Inc., et al., 247 F.R.D.

453, 454 (D.N.J. 2007) (“A protective order pursuant to Fed. R. Civ. P. 26(c) may only be issued if

‘good cause’ is shown.”); FED. R. CIV. P. 26(c)(1) (establishing that the court may issue a protective

order with respect to discovery only for “good cause”). “Good cause” requires a showing of a

“particular need for protection.” Pearson v. Miller, 211 F.3d 57, 72 (3d Cir. 2000). That is, the party

seeking a stay must “demonstrate that disclosure will cause a defined and serious injury” by pointing

to “substantiated specific examples.” Doe v. Provident Mutual Life and Accident Ins. Co., 176 F.R.D. 464,

469 (E.D. Pa. 1997); Worldcom Techs., Inc. v. Intelnet Int'l, Inc., No. 00-2284, 2002 WL 1971256, at *6

(E.D. Pa. Aug. 22, 2002).

        And “the mere filing of a dispositive motion does not constitute ‘good cause’ for the issuance

of a discovery stay.” Gerald Chamales Corp., 247 F.R.D. at 454; see also FED. R. CIV. P. 26(d)(2)(A)

(“[M]ethods of discovery may be used in any sequence …”). To the contrary, a party requesting a stay

based on a pending dispositive motion must demonstrate that proceeding with discovery will be

unduly burdensome. Maher Terminals, LLC v. Port Auth. of New York & New Jersey, No. 12-6090 KM,


                                                    3
      Case 2:19-cv-01463-DSC-MPK Document 74 Filed 05/20/20 Page 4 of 10



2013 WL 2253532, at *3 (D.N.J. May 22, 2013). After all, “[i]n any case where a dispositive motion

is filed in the early stages of the litigation, the parties might incur discovery costs that ultimately may

be rendered unnecessary if the pending dispositive motion is granted.” Id. (emphasis added). A stay

should be denied where the party seeking a stay does “not explain with any specificity why the instant

matter is different than any other case in which a dispositive motion has been filed, and thus, why the

Court should grant its request to stay discovery.” Id. (citing Coyle, 2009 WL 1652399, at *3 (“The party

seeking a stay must make out a clear case of hardship or inequity in being required to go forward, if

there is even a fair possibility that the stay … will work damage to someone else.”).

        B.      EQT Failed to Show It Is Likely to Succeed on the Merits of its Motion to
                Compel Arbitration.

        EQT cannot demonstrate its Motion to Compel is likely to succeed because (1) Heaster

expressly limited his claims to those predating March 22, 2018 and any potentially effective arbitration

agreement, see Doc. 73 at ¶ 13; and (2) EQT is not a party, signatory, nor third party beneficiary of any

arbitration agreement between Heaster and Percheron and cannot enforce someone else’s agreement.

                i.       The Arbitration Agreement Does Not Apply Retroactively.

        Courts in the Third Circuit routinely refuse to read retroactivity into arbitration agreements.

“If the parties intend retroactive application, the arbitration agreement includes broad temporal

language.” Herzfeld v. 1416 Chancellor, Inc., 2015 WL 4480829, at *4 (E.D. Pa. July 22, 2015) (refusing

retroactive application of an arbitration agreement stating “any dispute [that] arises out of this

agreement it shall be settled by arbitration” because “there is no [] evidence of retroactive application”)

(citing Levin v. Aims and Associates, Inc., 634 F.3d 260, 260-61 (4th Cir. 2011)); see also Mendez v. Puerto

Rican Int'l Companies, Inc., 438 F. App’x 161, 164 (3d Cir. 2011) (“Arbitration agreements generally do

not reach back to preexisting disputes without indication that such disputes are within the scope of

the arbitration clause.”).



                                                     4
      Case 2:19-cv-01463-DSC-MPK Document 74 Filed 05/20/20 Page 5 of 10



        Percheron’s March 22, 2018 Pre-Assignment Agreement with Heaster does not include the

“broad temporal language” required for retroactive application. Instead, the Pre-Assignment

Agreement provides, in pertinent part:

        I [Heaster] acknowledge and agree that the sole and exclusive forum in which to
        resolve any dispute (to the … with my Employer [Percheron] and/or Company [EQT
        Production] shall be in final and binding arbitration in accordance with the provisions
        below: (A) Any controversy, claim, or dispute arising out of or relating to my work in
        connection with the Company [EQT Production] shall be settled by binding
        arbitration in accordance with the Commercial Arbitration Rules of the [AAA] … (B)
        The arbitration shall be governed by the [FAA], shall be held in Pittsburgh,
        Pennsylvania, and shall be conducted before a panel of three (3) arbitrations… I
        WAIVE ANY RIGHT TO LITIGATE SUCH DISPUTES IN A COURT OF LAW
        … INCLUDING DISPUTES INVOLVING … WAGES, HOURS, BENEFITS,
        AND OTHER TERMS AND CONDITIONS OF MY EMPLOYMENT…

Doc. 55-B (emphasis in original). Like the agreement in Herzfeld, Heaster’s Pre-Assignment Agreement

with Percheron lacks the “broad temporal language” or “any other evidence of retroactive

application.” 2015 WL 4480829, at *4. To the contrary, Percheron’s agreement with Heaster is titled

a “Pre-Assignment … Arbitration Agreement.” Doc. 55-B (emphasis in original). Indeed, the

agreement’s terms establish that it is forward looking. Id. (noting, e.g., that if “any dispute arises … I

will inform [Percheron]”). Heaster did not “agree[] in advance” to submit his claims arising prior to

March 22, 2018 to arbitration. AT&T Technologies, Inc. v. Communications Workers of America, 475 U.S.

643, 648 (1986) (“arbitration is a matter of contract and a party cannot be required to submit to

arbitration any dispute which he has not agreed so to submit.”). Accordingly, the arbitration

agreement, at best, could only apply to Heaster’s post-March 22, 2018 claims, and Heaster expressly

disavowed these claims. See Doc. 73 at ¶ 13.

                ii.     EQT Cannot Enforce Heaster’s Agreement with Percheron.

        The Third Circuit has a two-step process for deciding whether a party may be compelled to

arbitrate under the FAA: “’(1) whether there is a valid agreement to arbitrate between the parties

and, if so, (2) whether the merits-based dispute in question falls within the scope of that valid


                                                    5
      Case 2:19-cv-01463-DSC-MPK Document 74 Filed 05/20/20 Page 6 of 10



agreement,’ i.e., the arbitrability of the claim.” Baker v. New Prospect Co., No. CV 19-63, 2019 WL

3252744, at *1 (W.D. Pa. July 19, 2019) (emphasis added) (quoting Flintkote Co. v. Aviva PLC, 769 F.3d

215, 220 (3d Cir. 2014)).

        EQT says Heaster “must” prove EQT was his “joint employer” to succeed on his FLSA

claims. Doc. 57 at *1-3. But Heaster has not alleged, nor must he prove, EQT was his “joint

employer.” See Doc. 73. “[A] party must plead at least an employment relationship with each

employer before the issue of joint employment may be determined.” Joaquin v. Coliseum, Inc., A-

15-CV-787-LY, 2016 WL 3906820, at *3 (W.D. Tex. July 13, 2016), report and recommendation approved

sub nom. at 2016 WL 7647630 (W.D. Tex. Aug. 2, 2016) (emphasis added). EQT hopes the Court will

ignore its gross mischaracterization of Heaster’s actual claim—that EQT was his “employer” and

failed to pay him overtime. To make this determination, the Court “must look to the economic

realities, not the labels, of the relationship between the workers and defendants.” Acosta v. Heart II

Heart, LLC, No. 2:17-CV-1242, 2019 WL 5197329, at *6 (W.D. Pa. Oct. 15, 2019); Sofranko v. Nw.

Mut. Life Ins. Co., No. 2:06-CV-1657, 2008 WL 145509, at *4 (W.D. Pa. Jan. 14, 2008).

        Even assuming EQT could enforce Heaster’s agreement with Percheron, that agreement does

not extend to disputes between Heaster and EQT. The arbitration agreement unambiguously limits

arbitrable disputes to those arising out of Heaster’s work in connection with Percheron and/or EQT

Production—there is no agreement to arbitrate any dispute against EQT. See Doc. 55-B. Therefore,

unless the Court is willing to ignore the plain language of both Heaster’s Second Amended Complaint

(Doc. 73) and his Pre-Assignment Agreement with Percheron, EQT’s Motion to Compel Arbitration

will fail. Thus, EQT failed to demonstrate it is likely to succeed on the merits.

        C.      EQT Failed to Demonstrate “Good Cause” to Stay Discovery.

        EQT asks the Court to adopt a default rule that the filing of a dispositive motion warrants an

automatic stay of discovery. But courts routinely reject such arguments. See, e.g., Gerald Chamales Corp.,


                                                    6
      Case 2:19-cv-01463-DSC-MPK Document 74 Filed 05/20/20 Page 7 of 10



247 F.R.D. at 454-55 (“[I]f the Court accepts defendants’ argument that all depositions should be

stayed pending the decision on its dispositive motion, then it would in effect be ruling that every time

a request to compel arbitration is filed good cause exists to issue a protective order to stop depositions

while the request is pending. This is not the law.” (emphasis added)); Spathos v. Smart Payment Plan,

LLC, No. 15-8014, 2016 WL 9211648, at *1 (D.N.J. Apr. 25, 2016) (denying motion to stay discovery

pending the court’s ruling on a motion to compel arbitration); Maher Terminals, 2013 WL 2253532, at

*3 (denying motion to stay discovery pending the court’s ruling on a motion to dismiss).

        Indeed, all of the cases EQT’s cites are inapplicable here. See Doc. 60 at *4 (citing Klepper v.

SLI, Inc., 45 Fed. Appx. 136 (3d Cir. 2002); Marciano v. MONY Life Ins. Co., 470 F. Supp. 2d 518 (E.D.

Pa. 2007); Econo-Car Int’l, Inc. v. Antilles Car Rentals, Inc., 61 F.R.D. 8 (D.V.I. 1973)). For example, in

Klepper, the parties were all signatories to the arbitration agreement. 45 Fed. Appx. at 138. The district

court ordered the parties “to complete discovery on all pending issues”—apparently before it would

even rule on the motion to compel arbitration. Id. In fact, the District Court specifically had ordered

the parties to conduct discovery into the precise issue on which defendant moved for arbitration (a

stock option incentive plan). Id. Thus, the Third Circuit case was dealing with an order mandating that

all discovery be completed prior to ruling on arbitrability, an order that obviously is not present in this

case. Id. Moreover, prior to EQT belatedly moving to compel arbitration and attempting to enforce

an agreement to which EQT is not a party, signatory, nor a third-party beneficiary, the parties engaged

in substantial class discovery, as proposed by EQT and adopted by the Court. See Docs. 23-24. Recall,

EQT says it did not even know any arbitration agreement existed. See Doc. 60 at *2 (“After this case

was initiated, EQT discovered that Plaintiff had entered an arbitration agreement with [Percheron].”).

Thus, unlike the Klepper defendant, EQT therefore had no legitimate expectation that it would be

excused from any aspect of standard discovery. EQT cannot point to any legitimate harm it will




                                                    7
      Case 2:19-cv-01463-DSC-MPK Document 74 Filed 05/20/20 Page 8 of 10



experience that it has not already experienced—i.e., engaging in the inherent aspects of litigation. EQT

simply does not want to respond to this discovery right now.

        Further, in Marciano, the Third Circuit ordered a stay of discovery pending defendants’

interlocutory appeal. 470 F. Supp. 2d at 522. And even in doing so, it did not stay discovery related to

the issue of arbitrability. Id. This hardly establishes that any time a party cries arbitration, an entire stay

of discovery is warranted (especially since the only mention of staying discovery is in dicta). Id. Further,

EQT requests a complete stay of discovery simply because it has filed a meritless motion to compel

arbitration, attempting to enforce someone else’s agreement.

        Likewise, in Econo-Car, the parties were both signatories to or otherwise expressly covered by

the arbitration agreement at issue. 61 F.R.D. at 9. Indeed, plaintiff attached the agreement to his

complaint in which plaintiff sought to compel arbitration. Id. Thus, it comes as no surprise that the Court

granted plaintiff’s protective order since there was absolutely no doubt that the matter was intended

for arbitration. Id. Heaster’s claim is not an action to compel arbitration. See Doc. 73. And unlike the

unambiguous nature of defendant’s agreement to arbitrate in Econo-Car, Heaster did not agree to

arbitrate his claims in this case with EQT. See Doc. 55-B.

        EQT failed to identify any injury that might occur absent a stay beyond simply having to

expend some, unspecified amount of resources to answer basic discovery. Unfortunately for EQT,

that is simply inevitable since EQT has no chance of disposing of all of Heaster’s claim. Accordingly,

EQT cannot satisfy the first two factors, and the Court’s analysis need not go any further. See Nken,

556 U.S. at 436 (it is only after “an applicant satisfies the first two factors” that “the traditional

stay inquiry calls for assessing the harm to the opposing party and weighing the public interests.”

(emphasis added)).




                                                      8
      Case 2:19-cv-01463-DSC-MPK Document 74 Filed 05/20/20 Page 9 of 10



        D.      A Stay Would Severely Prejudice the Putative Class Members and Fly in the
                Face of the Broad Remedial Goals of the FLSA.

        Although the Court need not reach the third and fourth factors due to EQT’s failure to satisfy

the first two, the prejudice to the Putative Class Members caused by any stay weighs against EQT’s

request for a stay. While EQT would experience virtually no harm should the Court deny its request

to stay discovery, such a delay prejudices the Putative Class Members because their statute of

limitations continues to run until they affirmatively opt into this collective action. 29 U.S.C. § 256 (the

FLSA statute of limitations runs until an employee files a consent). In FLSA cases, such as this, time

is of the essence because as each day passes without notice provided to Putative Class Members, some

class members may lose their right to sue. At a minimum, Putative Class Members’ claims will be

diminished. Unlike EQT’s hypothetical injury (or lack thereof entirely), the prejudice to the Putative

Class Members is undeniable.

        Finally, for these same reasons would a stay fly in the face of the broad remedial goals of the

FLSA. Thus, staying this matter would cut against public interest and sweeping goals that Congress

envisioned when enacting the FLSA.

3.      CONCLUSION

        For the foregoing reasons, EQT failed to meet its burden of demonstrating a stay of all

discovery pending a ruling on its meritless Motion to Compel Arbitration is warranted. Thus, the

Court must deny EQT’s Motion.

Dated: May 20, 2020




                                                    9
     Case 2:19-cv-01463-DSC-MPK Document 74 Filed 05/20/20 Page 10 of 10



                                                              Respectfully submitted,

                                                              By: /s/ Taylor A. Jones
                                                                      Michael A. Josephson
                                                                      PA Bar No. 308410
                                                                      Andrew W. Dunlap
                                                                      Texas Bar No. 24078444
                                                                      Taylor A. Jones*
                                                                      Texas Bar No. 24107823
                                                              Josephson Dunlap
                                                              11 Greenway Plaza, Suite 3050
                                                              Houston, Texas 77046
                                                              713-352-1100 – Telephone
                                                              713-352-3300 – Facsimile
                                                              mjosephson@mybackwages.com
                                                              adunlap@mybackwages.com
                                                              tjones@mybackwages.com
                                                              *Admitted Pro Hac Vice

                                                              Richard J. (Rex) Burch
                                                              TX Bar No. 24001807
                                                              Bruckner Burch pllc
                                                              8 Greenway Plaza, Suite 1500
                                                              Houston, Texas 77046
                                                              713-877-8788 – Telephone
                                                              713-877-8065 – Facsimile
                                                              rburch@brucknerburch.com

                                                              Joshua P. Geist
                                                              PA ID No. 85745
                                                              Goodrich & Geist PC
                                                              3634 California Ave.
                                                              Pittsburgh, Pennsylvania 15212
                                                              412-766-1455 – Telephone
                                                              412-766-0300 – Facsimile
                                                              josh@goodrichandgeist.com

                                                              Attorneys in Charge for Plaintiff

                                     CERTIFICATE OF SERVICE

        I hereby certify that the foregoing document was served by ECF electronic filing on all known
parties on May 20, 2020, in accordance with the Federal Rules of Civil Procedure.

                                                              /s/ Taylor A. Jones
                                                              Taylor A. Jones



                                                 10
